Judgment as amended reversed upon the law and the facts, with costs, and judgment directed in favor of appellants, without costs. We are of opinion that the judgment docketed on February 20, 1929, in favor of A. G. Walton Shoe Company against Louis Silvestre and Mary Silvestre, for $237.30, became on that day a lien against the property conveyed by Louis Sylvestro to Josephine Sylvestro and that the sheriff’s sale under the execution issued upon this judgment was properly carried out. She was properly served with the summons in this action and it appears that her true name is Mary Josephine Sylvestro. (Stuyvesant v. Weil, 167 N. Y. 421.) Findings of fact and conclusions of law contrary to this decision are reversed and new findings in support thereof will be made. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.